DETAILED ACTION
This is non-final office action on the merits in response to the application filed on 03/16/2022. 
Claims 2-3, 5, 9-10, 12, 16-17 and 19 have been canceled by the applicant.
Claims 1, 4, 6-8, 11, 13-15, 18, 20-21 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection under Claim Interpretation and 35 USC § 112:
112 rejections and claim interpretation have been withdrawn based on claim amendment and applicant’s argument. 
Rejection under 35 USC § 103:
The applicant asserts that Rodriguez in view of Carlisle and Tran does not teach “an account state stored on-chain in the account of the user”. The examiner agrees that Rodriguez teaches storing user account data in a datastore indicating the version of agreement that user agrees to [0023]-[0025] [0044], and Rodriguez in view of Carlisle and Tran does not specifically teaches an account state stored on-chain in the account of the user. The applicant further asserts that Rodriguez in view of Carlisle and Tran does not teach “account balance”. The examiner respectfully disagrees. As previous responded, under BRI, “account balance” is merely a name for a data field, it would be obvious to try name the data field to be anything and the result would be expected. By record user’s consent, Rodriguez clearly records user’s version number in a data field.
  The applicant asserts that Buterin does not teach the limitation because Buterin does not disclose “quirying the blockchain for a particular transaction”. The examiner respectfully disagrees. As the examiner has responded to the same argument in the office action issued on 04/30/2021, Rodriguez discloses querying database to determine whether user accepted the license terms. Buterin modifies the Rodriguez in view of Carlisle and Tran and Salami to download state tree to locate the account in blockchain. Therefore, 103 rejection is retained and made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 6, 8, 11, 13, 15, 18, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 20130185807 A1; hereinafter, "Rodriguez"), and further in view of Carlisle et al. (US 20180349485 A1; hereinafter, "Carlisle") and Tran et al. (US 20180078843 A1; hereinafter, "Tran") and Salami et al. (US 20170345011 A1; hereinafter, "Salami").
With respect to claim 1, 8 and 15:
Rodriguez teaches:
receiving a […] access request from a user that requests access to the licensed software application. (An approach is provided for detecting and monitoring end user license agreement (EULA) compliance is provided. A request to access a executable software code is received from an end user. See at least Para. [0003] and [0025])
wherein each successive version of the licensed software application is associated with a different […] encoded on the version control […]. (In an initial release, the end user might access the provider's initial Base Application 325 which is associated with Base EULA 330 to which the end user accepts in order to use the service provided by the base application. As new features are added by service provider 320 to the website or service, code changes will have to be made to facilitate the features as illustrated by code Revision 1 (335) and Revision 2 (345) which correspond to respective new versions of the EULA, in this case EULA rev. 1 (340) and EULA rev. 2, respectively, with these updated EULAs including new or different terms and conditions as compared to Base EULA 330. Online service provider 320 keeps track of agreements (acceptances) that end users have submitted related to particular EULAs used by the site (e.g., EULAs 330, 340, 350, etc.). These records are maintained in agreements data store 360. Upon receiving the end user's request, the online service provider identifies the code being requested by the end user and then checks Code-EULA mapping data store 370. Code-EULA mapping data store depicts the current associations between the code that has been released by the service provider with the EULAs that applies to the various code releases. See at least Para. [0023] - [0025])
querying the version control […] based on […] in the access request to identify an account of the user encoded on the version control […]. (At step 730, the current level of agreements that have been accepted by this end user are retrieved from agreements data store 360. In one embodiment, the various accepted EULA versions are stored in agreements data store 360 that correspond to the end user (e.g., using a end user identifier, such as a username, email address, etc., pertaining to the end user, etc.). See at least Para. [0044])
determining that the user has not accepted license terms for a current version of the licensed software application by querying a version control […]. (Online service provider 320 keeps track of agreements (acceptances) that end users have submitted related to particular EULAs used by the site (e.g., EULAs 330, 340, 350, etc.). These records are maintained in agreements data store 360. A determination is made as to whether the end user has accepted the identified EULA. See at least Para. [0003] and [0025])
responsive to determining that the user has not accepted the license terms for the current version of the licensed software application, presenting the user with a clickwrap agreement requiring the user to accept the license terms for the current version of the licensed software application. (If the end user has not accepted the identified EULA, then an out of date EULA notification is sent to the end user, the EULA is sent to the end user requesting an acceptance to the EULA. As used herein, a EULA refers to any type of online agreement such as a "clickwrap" agreement. See at least Para. [0003] [0022] and [0026])
responsive to receiving acceptance of the license terms from the user, recording the user's acceptance of the license terms for the current version of the licensed software application in the version control […]. (When the online service provider receives the end user's acceptance, agreements data store 360 is updated accordingly to indicate this end user's acceptance with a particular EULA. See at least Para. [0026])
by setting an account balance of the account state equal to a version number for the current version. (On the other hand, if the end user accepted the terms and conditions included in the EULA, then decision 850 branches to the "yes" branch whereupon, at step 870, agreements data store 360 is updated to indicate that this end user (e.g., the end user identifier) has agreed to this version of the EULA (e.g., EULA rev. 1.1 (530), etc.). In one embodiment, the executable software code associated with the accepted EULA is also recorded in agreements data store 360. Processing returns to the calling routine (see FIG. 7, the Compliance Manager) at 880 indicating (e.g., using a return code, etc.) that an acceptance to the EULA was obtained. See at least Para. [0050])
controlling access to the licensed software application based on the account balance indicted in the account state of the account of the user. (If the end user accepts the EULA, then the end user is allowed access to the executable software code. See at least Para. [0003])

Rodriguez does not teach the following limitations, however, Carlisle teaches:
blockchain. (In step 730, since the combination of the request and response represents an agreement (e.g., an offer and acceptance of the offer), the agreement is recorded as a transaction in a blockchain. See at least Para. [0372]). 
Separate smart contract. (In an embodiment, platform 110 may provide a plurality of available smart contracts to be utilized to carry out various transactions, features and/or functions of the platform described herein. For example, transactions representing offers, requests, acceptances, and/or the like may each be associated with a separate smart contract for executing and/or recording the transaction. . See at least Para. [0396]-[0397]).
Rodriguez discloses a system to manage end user license agreement. Carlisle discloses a system to store and process user’s consent information on a blockchain. It would have been obvious to one of ordinary skill in the art to modify Rodriguez’s system to store the end user license agreement information on the blockchain as taught by Carlisle to improve security as Carlisle discloses on Para. [0373].

Rodriguez in view of Carlisle does not teach cryptographically signed request, however, Tran teaches cryptographically signed request. (The request is cryptographically signed by the issuer, allowing the gatekeeper to confirm identities. Once the issuer's signature is certified, the gatekeeper checks the blockchain contracts to verify if the address issuing the request is allowed access to the query. See at least Par. [0283]). It would have been obvious to one of ordinary skill in the art to modify the system of Rodriguez in view of Carlisle to cryptographically sign the request and check the signature as taught by Tran to securely check the identity.
Rodriguez in view of Carlisle and Tran does not teach account state stored on-chain in the account of the user, however, 
Salami teaches account state stored on-chain in the account of the user. (The computer code of the function instructs the blockchain node to store the initial state in the account that contains the computer code on the copy of the blockchain recorded on each respective blockchain node. Each account state comprises a nonce that indicates the number of transactions initiated by the account that were successfully applied to the blockchain, a balance indicating the amount of native virtual currency controlled by the account, a 256-bit hash of the root node of a Merkle Patricia tree that encodes any data that is stored in the account, and a hash of any computer code that is associated with the account. See at least Par. [0048])
It would have been obvious to one of ordinary skill in the art to modify the system of Rodriguez in view of Carlisle and Tran to store an account state on-chain with the feature as taught by Salami to improve data immutability.

Claim 8, a system with the same scope as claim 1, is rejected.
Claim 15, an non-transitory computer medium with the same scope as claim 1, is rejected. 
With respect to claim 4, 11 and 18:
Rodriguez further teaches to present the user with the clickwrap agreement requiring the user to accept license terms for the current version of the licensed software application. (If the end user has not accepted the identified EULA, then an out of date EULA notification is sent to the end user, the EULA is sent to the end user requesting an acceptance to the EULA. As used herein, a EULA refers to any type of online agreement such as a "clickwrap" agreement. See at least Para. [0003] [0022] and [0026])

Carlisle further teaches responsive to determining that the smart contract for the current version does not authorize the user to access the licensed software application, executing a set of resulting transactions indicated by the smart contract[…]. (In step 730, since the combination of the request and response represents an agreement (e.g., an offer and acceptance of the offer), the agreement is recorded as a transaction in a blockchain. The recorded transaction may reference a smart contract, i.e., a computer protocol that executes logic, for example to facilitates, verifies, or enforces performance of the agreement. In an embodiment, the transaction may include one or more of the agreement, the content of the agreement, the content of the request, and/or the content of the response. See at least Para. [0372]).
Claim 11, a system with the same scope as claim 4, is rejected.
Claim 18, an non-transitory computer medium with the same scope as claim 4, is rejected.
With respect to claim 6, 13 and 20:
Carlisle further teaches:
collecting the access request and a set of resulting transactions into a block; attaching the block to a local copy of the version control blockchain. (In step 730, since the combination of the request and response represents an agreement (e.g., an offer and acceptance of the offer), the agreement is recorded as a transaction in a blockchain. The blockchain comprises a chain of blocks which grows over time as new blocks are added. Each new block comprises one or more transaction records and a cryptographic hash of the preceding block. See at least Para. [0372]-[0373).
publishing the block to a blockchain network. (In this manner, broadcast process 600 may be used to automatically form agreements and record those agreements as transactions on the blockchain. In appropriate cases, these agreements may be recorded on the blockchain to utilize smart contracts. See at least Para. [0376]-[0377). It would be appreciate that blockchain system will publish all transactions within the blockchain network.
Claim 13, a system with the same scope as claim 6, is rejected.
Claim 20, an non-transitory computer medium with the same scope as claim 6, is rejected.
Claim 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 20130185807 A1; hereinafter, "Rodriguez"), and further in view of Carlisle et al. (US 20180349485 A1; hereinafter, "Carlisle") and Tran et al. (US 20180078843 A1; hereinafter, "Tran") and Salami et al. (US 20170345011 A1; hereinafter, "Salami") and Vitalik Buterin (State Tree Pruning; hereinafter, "Buterin").
With respect to claim 7, 14 and 21:
Rodriguez further teaches:
receiving the access request on a mobile device executing a light client that is capable of execution on the mobile device; responsive to locating the account of the user, determining whether an account state for the account of the user indicates that the user has accepted the license terms for the current version of the licensed software application. (In one embodiment, the various accepted EULA versions are stored in agreements data store 360 that correspond to the end user (e.g., using a end user identifier, such as a username, email address, etc., pertaining to the end user, etc.). In this embodiment, if the end user has accepted a particular EULA then the acceptance applies to any executable software code that is associated with the EULA. In another embodiment, the executable software code and associated EULA are included in agreements data store 360 so that the end user must accept the EULA that applies to the executable software code regardless of whether the user already accepted this EULA but for a different executable software code release. Types of information handling systems range from small handheld devices, such as handheld computer/mobile telephone 210 to large mainframe systems, such as mainframe computer 270. See at least Para. [0021] [0044]-[0045).
Rodriguez in view of Carlisle and Tran and Salami does not teach wherein querying the version control blockchain further comprises: recursively downloading nodes of a state root hash tree stored from a full node in a blockchain network to the light client on the mobile device until an account of the user is located. However, Buterin teaches wherein querying the version control blockchain further comprises: recursively downloading nodes of a state root hash tree stored at a node in a blockchain network until the account of the user is located. (1. Download as many block headers as the client can get its hands on. 2. Determine the header which is on the end of the longest chain. Starting from that header, go back 100 blocks for safety, and call the block at that position P¹⁰⁰(H) ("the hundredth- generation grandparent of the head") 3. Download the state tree from the state root of P¹⁰⁰(H), using the  HashLookup opcode (note that after the first one or two rounds, this can be parallelized among as many peers as desired). Verify that all parts of the tree match up. 4. Proceed normally from there. See at least pg. 1 second paragraph -pg. 2 second paragraph).
Rodriguez in view of Carlisle and Tran and Salami discloses a system managing user consent on a blockchain. Buterin discloses the use of feature of state root of blockchain. It would have been obvious to one of ordinary skill in the art to modify system of Rodriguez in view of Carlisle and Salami with the features as taught by Buterin to ease the load on user devices.
Claim 14, a system with the same scope as claim 7, is rejected.
Claim 21, an non-transitory computer medium with the same scope as claim 7, is rejected.
With further respect to claims 15, 18, 20-21:
The claims recite “program code … for …” The examiner submits that the language “for …” is intended use. As such, the prior art necessarily reads on the claims as the prior art teaches a non-transitory computer readable storage media and program code(s) stored on the computer readable storage media.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685